Citation Nr: 0103769	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to January 
1983.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, dated in June 1999.  That decision granted the 
veteran's claim of entitlement to an increased rating for 
lumbosacral strain with degenerative disc disease to 20 
percent, effective July 1998.  The rating assigned was duly 
appealed. A subsequent rating decision in August 1999 raised 
the evaluation to 40 percent, also effective July 1998.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lumbosacral strain with degenerative disc 
disease is manifested by intermittent pain, lasting a few 
weeks at a time, slight limitation of motion, mainly limiting 
recreational activities, tenderness, and spasm, without 
measurable radiculopathy; functional impairment is no more 
than severe.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain with degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim for an increased rating have been adequately 
developed for appellate purposes by the RO and that a 
decision may be rendered without the case being remanded. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history. 

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The veteran's lumbar spine disability is currently rated as 
40 percent disabling under Diagnostic Code 5295-5293.  Under 
DC 5293, a 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  A maximum 60 percent rating is 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  Id. 

The veteran is already rated at the maximum allowable, 40 
percent, under DC 5295 for lumbosacral strain. Id.

After carefully reviewing the evidence of record, the Board 
concludes that the criteria for a rating in excess of 40 
percent have not been met.  Despite his subjective reports of 
radicular pain in the lower extremities, there is no 
persuasive evidence that he has pronounced lumbar 
intervertebral disc syndrome that is manifested by persistent 
symptoms compatible with sciatic neuropathy.

On the most recent VA examination in May 1999, the veteran 
was not noted to be taking any medications.  He reported 
missing three days of work in the previous 12 months due to 
back pain.  The veteran reported intermittent pain with 
intervals of pain-free period, then random precipitation of 
pain that may last for a few weeks at a time.  The back pain 
radiates across his lower back and may move into his left leg 
in a nondermatomal fashion.  There were no aggravating 
factors beyond sitting for one and a half to two hours at a 
time.  Straight leg raising on the right and left was zero to 
65 degrees and resulted in a pulling sensation in his back.  
Range of motion revealed forward flexion of zero to 90 
degrees, backward extension of zero to 30 degrees, lateral 
rotation of zero to 35 degrees, and lateral flexion of zero 
to 40 degrees.  The right and left patellar reflexes were 1-
2+ and symmetrical, as were the Achilles.  His sensory 
examination was intact to both pinprick and light touch in 
all lower extremity dermatomes.  The veteran was asked to 
repetitively touch his toes and arise to the standing 
position.  He was able to do this without evidence for 
fatigability, weakened movement, incoordination, functional 
loss of range of motion or further pain.  X-rays were 
unremarkable except for 6 lumbar vertebrae.

A private orthopedic examination by Dr. J.G., dated in 
September 1999 shows a more limited range of motion, but 
similar neurological findings.  The pain was described as 
aching and stabbing.  It did not radiate into his legs.  The 
veteran rated it as a 9 on a scale of 1 to 10.  It seemed to 
be aggravated by prolonged sitting, lifting, and standing.  
Nothing had made it better.  The veteran had not had any 
specific treatment for his back and continued to work.  On 
physical examination, straight leg raising was negative 
supine and sitting.  The diagnosis was chronic lumbar pain 
with unclear etiology.  The doctor noted the veteran might 
have some chronic deconditioning, chronic pain syndrome which 
could respond to a good strengthening program.

The veteran submitted chiropractic treatment records from 
R.L.K.  Included is an opinion from R.L.K. noting the veteran 
complained of low back pain, numbness and tingling into the 
right leg in an on/off frequency depending on activity level.  
The chiropractor noted that although treatment would give the 
veteran some relief, the condition was chronic and the 
veteran would experience low back and occasional leg numbness 
and tingling.

Based on the foregoing, the Board finds that the criteria for 
a 60 percent disability rating under Diagnostic Code 5293 
have not been met because the veteran's low back disability 
was not manifested by the type of pronounced neurological 
symptoms to support the highest evaluation of 60 percent 
under Diagnostic Code 5293. 

It is noted that VA's General Counsel has held that when a 
veteran has received less than the maximum under Diagnostic 
Code 5293 based upon symptomatology which includes limitation 
of motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40, 4.45, and 4.59 even 
though the rating corresponds to a maximum rating assignable 
under another Diagnostic Code pertaining to limitation of 
motion.  VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997).

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  The 40 percent evaluation currently assigned is based 
on the veteran's complaints of severe symptoms, such as pain 
and limited motion.  The Board finds that the veteran has 
evidenced no additional manifestations not already 
contemplated, such as atrophy, swelling or deformity.  Based 
on the foregoing, the Board finds that a higher rating based 
on 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

The Board notes that there are other Diagnostic Codes that 
pertain to impairment of the lumbar spine; the veteran is 
entitled to be rated under the Diagnostic Code that allows 
the highest possible evaluation consistent with the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

As such, the Board has carefully considered these alternative 
provisions, but finds that they avail the veteran of no 
additional benefit.  For example, Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
4.71a. Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated based 
on limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  The criteria for 
evaluating limitation of motion of the lumbar spine are 
contained in Diagnostic Code 5292.  Under that Diagnostic 
Code, a maximum 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.  Thus, no higher 
rating is available to the veteran under these provisions.  
Similarly, no higher rating is available under Diagnostic 
Code 5295, for severe lumbosacral strain.

The Board also notes that there is no objective medical 
evidence to establish that the veteran has sustained a lumbar 
fracture, has unfavorable ankylosis of the lumbar spine, or 
any other condition to establish that any other diagnostic 
code used to evaluate lumbar spine disability is applicable.  
See 38 C.F.R. 4.71a, Diagnostic Codes 5285-5287.

In short, the Board finds that the veteran is appropriately 
compensated for his service-connected lumbar spine disability 
by the currently assigned 40 percent rating. The Board 
concurs with the RO that there are no unusual or exceptional 
factors such as to warrant an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) (1) (2000).

Since the preponderance of the evidence is against the claim 
for a rating in excess of 40 percent for the veteran's lumbar 
spine disability, the benefit-of-the-doubt doctrine is not 
applicable, and an increased rating must be denied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

The claim of entitlement to an evaluation greater than 40 
percent for lumbosacral strain with degenerative disc disease 
is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

